t c memo united_states tax_court gene c smith petitioner v commissioner of internal revenue respondent docket no 18639-99l filed date gene c smith pro_se joanne b minsky for respondent memorandum findings_of_fact and opinion laro judge petitioner petitioned the court under sec_6330 we decide herein whether his income_tax as assessed by respondent for and should be reduced to section references are to the internal_revenue_code applicable to the relevant years - - take into account additional_amounts which petitioner alleges are deductible in determining that tax we hold it should not findings_of_fact most facts were stipulated we incorporate herein by this reference the parties’ stipulation of facts and the accompanying exhibits petitioner resided in deland florida when his petition was filed with the court petitioner failed to file timely federal_income_tax returns for and he filed returns for those years on various dates in on date respondent issued a notice_of_intent_to_levy and notice of your right to a hearing to petitioner on date respondent received a properly completed form request for a collection_due_process_hearing wherein petitioner requested a hearing ina letter dated date petitioner informed the appeals officer that he believed he did not need due process or otherwise need the hearing the appeals officer never conducted a face-to-face meeting or telephone conference with petitioner respondent issued a notice_of_determination to petitioner on date the determination upheld the prior assessments and proposed levy in pertinent part the determination found you failed to file your and federal individual income_tax returns and substitute returns were prepared by the atlanta service_center based on information obtained from third parties you failed to petition the tax_court after statutory notices of deficiency were mailed to you the only legal requirements before taking general collection enforcement actions are the notice_and_demand the notice_of_intent_to_levy and the notice of right to collection_due_process_hearing with the best information available it is determined the requirements of various applicable law and administrative procedures have been met all legal and procedural requirements and the levies proposed were appropriate under the circumstances opinion where the validity of the underlying tax_liability is properly at issue in an appeal brought under sec_6330 the court will review the taxpayer’s liability under the de novo standard where the underlying liability is not at issue the court will review the commissioner’s administrative determination for abuse_of_discretion 114_tc_604 to determine which standard of review applies the court must decide whether petitioner’s underlying tax_liability is at issue a taxpayer may challenge the existence or amount of the underlying tax_liability for any_tax period if the taxpayer did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 b petitioner’s sole allegation in his petition is that respondent’s determination 1s incorrect in that it fails to reflect certain deductions petitioner alleged in his opening statement that the notices of deficiency were not mailed to his q4e- last_known_address and that he did not receive the notices of deficiency respondent asserts that petitioner’s underlying tax_liability is not before the court respondent contends that there is no evidence petitioner did not receive the notices of deficiency the parties ask the court to decide primarily whether petitioner received a notice_of_deficiency for any of the subject years if he did he would be precluded from challenging his underlying tax_liability for the related year or years we need not and do not decide that issue assuming arguendo that petitioner did not receive a notice_of_deficiency for any of the subject years and thus was entitled to challenge his underlying tax_liability for each of those years he has not established that he is entitled to any of the additional deductions which he claims petitioner did not provide at trial any evidence in the form of either testimony or documentation to support his claim to any additional deduction in fact he chose to present no evidence at all other than by way of the stipulated facts and exhibits none of which adequately supports his claim given that petitioner set forth in his petition no allegation that respondent abused his discretion that petitioner has not claimed that the proposed method of collection is inappropriate that petitioner has not offered any alternative means of collection and that petitioner has raised no spousal defenses we hold for respondent see 117_tc_183 accordingly decision will be entered for respondent
